DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 10,962,380 filed 12/20/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 5-8, 10, 12, 14-17, and 19-20 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 4-5, 9, 12-13, and 17 of Sood et al., U.S. Patent 10,962,380. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1, 3, 5-8, 10, 12, 14-17, and 19-20 of the instant application were fully disclosed in and covered by the claims 1, 4-5, 9, 12-13, and 17 of U.S. Patent 10,962,380, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 10.
Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 10 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “generating a route from a source location to a target location, wherein the route passes through one or more avoidance areas from the set of avoidance areas, and wherein a number of the one or more avoidance areas through which the route passes is less than or equal to a predetermined threshold": A person of ordinary skill in the art can mentally generate a route based on data information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"causing the one or more avoidance areas through which the route passes to be remapped, wherein the one or more avoidance areas through which the route passes are desirably removed from the set of avoidance areas when remapped": A person of ordinary skill in the art can mentally remap a route due to data information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “the data store comprises a set of avoidance areas, wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “data store”, “processor”, and “memory” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 19.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “adding a newly specified avoidance area to the set of avoidance areas responsive to identification of the newly specified avoidance area by an autonomous vehicle": A person of ordinary skill in the art can mentally add additionally data information to already provided data information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"causing the one or more avoidance areas through which the route passes to be remapped, wherein the one or more avoidance areas through which the route passes are desirably removed from the set of avoidance areas when remapped": A person of ordinary skill in the art can mentally remap a route due to data information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “the data store comprises a set of avoidance areas, wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “data store”, “processor”, and “memory” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cronin et al. (USPGPub 2018/0203455).	As per claim 1, Cronin discloses a computing system, comprising: 	a data store, the data store comprises a set of avoidance areas (see at least paragraph 0233; wherein the external device 1000 may store position information of a plurality of areas indicating a plurality of event zones), wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed (see at least paragraph 0067; wherein an event monitored by the autonomous vehicle 100 that is travelling along a preset path in an autonomous driving mode may indicate that there is an area in which the autonomous vehicle 100 may not travel in an autonomous driving mode on the preset path along which the autonomous vehicle 100 is currently driving); 	at least one processor (see at least Figure 2; item 290); and 	memory that stores computer-executable instructions that, when executed by the at least one processor (see at least paragraph 0099; wherein the processor 290 may execute a program included in the storage device 270), cause the at least one processor to perform acts comprising: 		generating a route from a source location to a target location (see at least paragraph 0063; wherein determine one of a plurality of paths from an origin to a destination), wherein the route passes through one or more avoidance areas from the set of avoidance areas (see at least paragraph 0065; wherein monitor an event occurring on a path along which the autonomous vehicle 100 is travelling by using a sensor included in the autonomous vehicle 100), and wherein a number of the one or more avoidance areas through which the route passes is less than or equal to a predetermined threshold (see at least paragraph 0069; wherein When the event area 110 on the first path along which the autonomous vehicle 100 is travelling is detected, the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110); and 	causing the one or more avoidance areas through which the route passes to be remapped, wherein the one or more avoidance areas through which the route passes are desirably removed from the set of avoidance areas when remapped (see at least paragraph 0069; wherein the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110. The autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path).  	As per claims 2 and 11, Cronin discloses the route being generated based on at least one of route length, travel time, or travel cost (see at least paragraphs 0129-0130; wherein the cost may include a time taken for the autonomous vehicle 100 to travel, the amount of fuel consumed as the autonomous vehicle 100 travels, and a travel distance of the autonomous vehicle 100. The first cost may refer to a cost expected when the autonomous vehicle 100 travels along the first path. The first cost may include a travel time, a travel distance, and fuel consumption expected when the autonomous vehicle 100 travels in an event area on the first path in a manual driving mode and travels in areas other than the event area in an autonomous driving mode).  	As per claims 4 and 13, Cronin discloses wherein the route is an initial route from the source location to the target location generated irrespective of avoidance areas in the set of avoidance areas (see at least paragraphs 0063-0064; wherein the autonomous vehicle 100 may determine one of a plurality of paths from an origin to a destination as a travel path and may autonomously travel along the determined path. The autonomous vehicle 100 may monitor an event occurring on a path along which the autonomous vehicle 100 is travelling).  	As per claims 5 and 14, Cronin discloses wherein the route is an alternative route from the source location to the target location, wherein the alternative route is generated when a number of avoidance areas through which an initial route passes exceeds the predetermined threshold, and wherein the alternative route circumvents a particular avoidance area from the avoidance areas through which the initial route passes (see at least paragraph 0069; wherein when the event area 110 on the first path along which the autonomous vehicle 100 is travelling is detected, the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110. The autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path).  	As per claims 6 and 15, Cronin discloses wherein the alternative route is selected from a plurality of alternative routes based on an evaluated metric (see at least paragraph 0069; wherein the autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path). 	As per claims 7 and 16, Cronin discloses wherein the alternative routes respectively circumvent particular avoidance areas from the avoidance areas through which the initial route passes (see at least paragraph 0069; wherein the autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path).  	As per claim 10, Cronin discloses a method of controlling remapping of one or more avoidance areas from a set of avoidance areas, comprising: 	generating a route from a source location to a target location (see at least paragraph 0063; wherein determine one of a plurality of paths from an origin to a destination), wherein the route passes through the one or more avoidance areas from the set of avoidance areas (see at least paragraph 0065; wherein monitor an event occurring on a path along which the autonomous vehicle 100 is travelling by using a sensor included in the autonomous vehicle 100), wherein a number of the one or more avoidance areas through which the route passes is less than or equal to a predetermined threshold (see at least paragraph 0069; wherein When the event area 110 on the first path along which the autonomous vehicle 100 is travelling is detected, the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110), and wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed (see at least paragraph 0068; wherein an event may correspond to an area that is determined from among a plurality of areas by the autonomous vehicle 100 as an area in which it is difficult for the autonomous vehicle 100 to travel in an autonomous driving mode. Accordingly, the event area 110 may be an area in which the autonomous vehicle 100 is requested to travel in a manual driving mode); and 	causing the one or more avoidance areas through which the route passes to be remapped, wherein the one or more avoidance areas through which the route passes are desirably removed from the set of avoidance areas when remapped (see at least paragraph 0069; wherein the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110. The autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 12, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cronin et al. (USPGPub 2018/0203455) in view of Choi et al. (USPGPub 2019/0128688).	As per claims 3 and 12, Cronin does not explicitly mention the route being generated to avoid non- addressable avoidance areas, wherein a non-addressable avoidance area specifies a geographic area through which routing is prohibited.	However Choi does disclose:	the route being generated to avoid non- addressable avoidance areas, wherein a non-addressable avoidance area specifies a geographic area through which routing is prohibited (see at least paragraph 0073; wherein an expectedUnusableRoute parameter and an expectedUnusableArea parameter represent a route that is available at present but is expected to be unusable due to a disaster. The application considers the values of the expectedUnusableRoute and expectedUnusableArea parameters when it calculates a route (for example if it is scheduled to pass through a certain route specified in expectedUnusableRoute or expectedUnusableArea soon, the route can be used, but if it is scheduled to pass through the route later, the route cannot be used). The use of the expectedUnusableRoute and expectedUnusableArea parameters facilitates the update of the route in the application).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Choi with the teachings as in Cronin. The motivation for doing so would have been to be capable of autonomously calculating a route, may efficiently calculate a route by excluding unusable routes, see Choi paragraph 0007.	As per claims 8 and 17, Cronin does not explicitly mention wherein at least one avoidance area in the set of avoidance areas is a grouping of a plurality of avoidances, the plurality of avoidances having a common root cause and being within geographic proximity.	However Choi does disclose:	wherein at least one avoidance area in the set of avoidance areas is a grouping of a plurality of avoidances, the plurality of avoidances having a common root cause and being within geographic proximity (see at least paragraph 0072; wherein when all routes in a specific area are unusable, the area including the routes may be represented using an unusableArea parameter, rather than individually providing information about each of the unusable routes).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Choi with the teachings as in Cronin. The motivation for doing so would have been to reduce the amount of data provide to the application, see Choi paragraph 0072.	As per claims 9 and 18, Cronin does not explicitly mention wherein a newly specified avoidance area is added to the set of avoidance areas responsive to identification of the newly specified avoidance area by an autonomous vehicle.	However Choi does disclose:	wherein a newly specified avoidance area is added to the set of avoidance areas responsive to identification of the newly specified avoidance area by an autonomous vehicle (see at least paragraph 0058; wherein when a disaster (i.e., a fire, flood, earthquake, epidemic, or the like) has occurred in a certain area, access to some roads may be restricted, and additional road closures may occur. Here, the smart ND cannot provide a normal route to the user because it has no information about roads to which access is restricted. If the NavSE server provides information about unusable routes in the area in which a disaster (i.e., a fire, flood, earthquake, epidemic, or the like) has occurred, the smart ND may provide the user with an appropriate route, from which an unusable route is excluded, using the provided unusable route information).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Choi with the teachings as in Cronin. The motivation for doing so would have been to be capable of autonomously calculating a route, may efficiently calculate a route by excluding unusable routes, see Choi paragraph 0007.	As per claim 19, Cronin discloses a computing system, comprising: 	a data store, the data store comprises a set of avoidance areas (see at least paragraph 0233; wherein the external device 1000 may store position information of a plurality of areas indicating a plurality of event zones), wherein an avoidance area specifies a geographic area through which autonomous vehicles are prohibited from being routed (see at least paragraph 0067; wherein an event monitored by the autonomous vehicle 100 that is travelling along a preset path in an autonomous driving mode may indicate that there is an area in which the autonomous vehicle 100 may not travel in an autonomous driving mode on the preset path along which the autonomous vehicle 100 is currently driving); 	at least one processor (see at least Figure 2; item 290); and 	memory that stores computer-executable instructions that, when executed by the at least one processor (see at least paragraph 0099; wherein the processor 290 may execute a program included in the storage device 270), cause the at least one processor to perform acts comprising: 	causing one or more avoidance areas from the set of avoidance areas to be remapped, wherein the one or more avoidance areas are desirably removed from the set of avoidance areas when remapped (see at least paragraph 0069; wherein the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110. The autonomous vehicle 100 may determine one of a plurality of paths via which the autonomous vehicle 100 detours around the event area 110 as the second path according to a preset standard. For example, the autonomous vehicle 100 may determine a path having a shortest distance to a destination from among five paths via which the autonomous vehicle 100 detours around the event area 110 as the second path). Cronin does not explicitly mention adding a newly specified avoidance area to the set of avoidance areas responsive to identification of the newly specified avoidance area by an autonomous vehicle.	However Choi does disclose:	adding a newly specified avoidance area to the set of avoidance areas responsive to identification of the newly specified avoidance area by an autonomous vehicle (see at least paragraph 0058; wherein when a disaster (i.e., a fire, flood, earthquake, epidemic, or the like) has occurred in a certain area, access to some roads may be restricted, and additional road closures may occur. Here, the smart ND cannot provide a normal route to the user because it has no information about roads to which access is restricted. If the NavSE server provides information about unusable routes in the area in which a disaster (i.e., a fire, flood, earthquake, epidemic, or the like) has occurred, the smart ND may provide the user with an appropriate route, from which an unusable route is excluded, using the provided unusable route information).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Choi with the teachings as in Cronin. The motivation for doing so would have been to be capable of autonomously calculating a route, may efficiently calculate a route by excluding unusable routes, see Choi paragraph 0007.	As per claim 20, Cronin discloses wherein the acts performed by the at least one processor further comprise: generating a route from a source location to a target location (see at least paragraph 0063; wherein determine one of a plurality of paths from an origin to a destination), wherein the route passes through the one or more avoidance areas from the set of avoidance areas (see at least paragraph 0065; wherein monitor an event occurring on a path along which the autonomous vehicle 100 is travelling by using a sensor included in the autonomous vehicle 100), wherein a number of the one or more avoidance areas through which the route passes is less than or equal to a predetermined threshold (see at least paragraph 0069; wherein When the event area 110 on the first path along which the autonomous vehicle 100 is travelling is detected, the autonomous vehicle 100 may obtain a second path via which the autonomous vehicle 100 detours around the event area 110).

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0275404 – Provide a current traffic pattern and current environmental conditions at the first location. An optimized plan for road repairs is generated. The optimized plan identifies one or more road problems. The plan is optimized based on a severity index of each of the one or more road problems and an availability of at least one resource. An alert is issued to at least one interface device, wherein the alert describes the first road problem.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662